 In the Matter ofTHETEXASCOMPANYandOIL WORKERS INTERNA-TIONAL UNION,C.I.0.,LOCAL 539Case No. 2-R-5668.-Decided October 31,1945Mr. R. J. Gengler,of New York City, for the Company.Mr. Moss K. Schenck,of New York City, for the Union.Mr. Philip Licari,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Oil Workers International Union`,,C. I. 0., Local 539, herein called the Union, alleging that a question.affecting commerce had arisen concerning the representation of em-ployees of The Texas Company, New York City, herein called the Com-pany, the National Labor Relations Board provided for an appropri-ate hearing upon due notice before Henry J. Kent, Trial Examiner.Said hearing was held at New York City, on July 18,1945. The Com-pany and the Union appeared and participated.All parties were af-forded full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues.The Trial Ex-aminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded an opportunity tofile briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Texas Company is a Delaware corporation engaged in the busi-ness of producing, refining, marketing, and transporting petroleumproducts.The Company distributes its products through bulk plantslocated throughout the United States.The instant proceeding con-cerns only the Company's Brooklyn, Glenwood Landing, Long IslandCity, New Rochelle, Ossining, Patchogue, and Riverheadplants, alllocated in New York State.All products marketed by the Company64 N. L.R. B., No. 111.653 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrough these plants are shipped from points outside the State ofNew York. Monthly, the Company sells to customers located in NewYork State petroleum products valued at approximately $350,000.We find that the Company is engaged in commerce within the mean-ing of the Act.'II.THE ORGANIZATION INVOLVEDOilWorkers International Union, Local 539, affiliated with theCongress of Industrial Organizations, is a labor organization admit-ting to membership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONOn June 30, 1944, the Company entered into a collective bargainingagreement with the Associated Petroleum Workers Union ,2 herein-after called the Association, which provided, in part, as follows :This Agreement shall continue in effect from June 1, 1944 to June1, 1945, and thereafter from year to year unless cancelled prior toany yearly period by giving 30 days' prior written notice.In the spring of 1945, a substantial number of Association membersapproached its executive board and asked the board to investigate thematter of affiliation with a national organization.Prior to May 1,1945, the Association gave the Company notice of cancelation of the1944 contract in accordance with the terms of that agreement.OnMay 11, 1945, the Association called a special meeting at which itsmembers voted to affiliate with the Oil Workers International Union,C. I.0.3 Sometime thereafter a charter was granted to the Associationunder the name of Oil Workers International Union, C. I. 0., Local539, the Union herein.The officers of the Association became theUnion's officers, and it appears from the record that the Associationwas transformed into the Union.On or about May 14,1945, at a conference with the Company, certainof the employees announced that the Association had affiliated withthe Oil Workers International Union, C. I. 0., and requested the Com-pany to make arrangements for the negotiation of an agreement withthe Union.There was also discussed the possibility of reviving andtemporarily adopting the Association's 1944 contract with the Com-pany until a final agreement could be made with the Union. The Com-pany, however, refused to recognize the Union as the collective bar-gaining representative of its employees, and declined to negotiate a1SeeMatter of The Texas Company,26 N. L. R. B 401.2This was an unaffiliated labor organization representing employees of the Company.Although Notice of Hearing was served upon the Association,itdid not appear in thisproceeding2Approximately 60 of the Association's 70 members attended the meeting and all but 1voted in favor of affiliation THE TEXASCOMPANY655contract with it until it was certified by the Board. In order to pre-serve a harmonious relationship with the Company, bargaining wasconducted in the name of the Association.On May 18, 1945, the Company addressed a letter to Moss K.Schenck, as attorney for the Association, Schenck at that time beingthe attorney for the Union, which stated, in part, as follows :As a result of the discussion held on May 14, it is agreed that thepresent agreement remain in force as provided for in ArticleXVII, but subject to cancellation by either party upon givingfifteen (15) days' prior written notice of such cancellation or sub-ject to modification or amendment at any time upon agreement ofthe parties.On May 22, 1945, the Union filed the petition herein.On May 31, 1945, Schenck returned to the Company its letter ofMay 18 with the notation that the part reading "but subject to cancel-lation by either party upon giving fifteen (15) days prior writtennotice of such cancellation" was "opposed." Schenck initiated thisnotation.On June 115 1945, the Company addressed another letter to Schenck,as attorney for the Association, stating :Under date of May 31, 1945, we received the original of Mr.Hunt's letter [the Company's letter of May 18, 1945] signed byyou, but with a notation in the margin to the effect that the Unionopposed a cancelation clause in the second paragraph and thatyou had signed such original in the understanding that the can-celation provision would be stricken.The effect of this change is to make the second paragraph ofMr. Hunt's letter read as follows :As a result of this discussion held on May 14, it is agreedthat the present agreement remain in force as provided forin Article XVII, subject to modification and amendment atany time upon agreement of the parties.This is to advise you that the change made by the Union isacceptable to the Company and we, therefore, consider the letterto constitute an agreement between the parties extending the termsof the contract to June 1, 1946.It is unmistakably clear from the record that the Company does notconsider itself contractually bound to the Union, refusing to recognizeit in the absence of certification by the Board.But the Companycontends that by virtue of its letter of June 11, 1945, an effective agree-ment between it and the Association came into being for a term expir-ing June 1, 19464Assuming that the Association is a separate entity,4 As previously indicated,it appears that the Association,as such, no longer exists. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDas the Company seems to assert, alfd that on June 11, 1945, a bindingagreement was made between the Company and the Association for aterm expiring June 1, 1946, we nevertheless find that there is no bar to,a current determination of representatives, inasmuch as the Unionfiled its petition prior to the effective date of this alleged agreement."A statement of a Field Examiner for the Board, introduced intoevidence at the hearing, indicates that the Union represents a substan-tial number of employees in the unit hereinafter found appropriate.6We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allthe Company's employees engaged at its bulk plants in Brooklyn,Glenwood Landing, Long Island City, New Rochelle, Ossining,Patchogue, and Riverhead, all in New York State, excluding agents,assistant agents, and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, consti-tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. TILE DETERMINATION OF REPRESENTATIVESAt the hearing the Union asked that it be certified as the exclusivebargaining agent of the employees in the appropriate unit premisedsolely on the present record of this proceeding.The Company, on-the other hand, desires that an election be conducted.We are of theopinion that the question concerning representation which has arisen.can best be resolved by an election by secret ballot.Accordingly, we shall direct an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,6SeeMatter of PortlandLumber Mills,56 N I, R B 13369The Field Examiner reportedthat the Union submitted66 authorization cards, 64ofwhich bore apparently genuine originalsignaturesthat the names of 64 personsappearing on the cards were listed on theCompann'spay roll of May 31,1945, whichcontained the names of 105 employees in the-alleged appropriate unit; and that 65 cardsaere dated May 1945 and 1 June 1945. THE TEXAS COMPANY657and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Texas Com-pany, New York City, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Second Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during the said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whether ornot they desire to be represented by Oil Workers International Union,C. I. 0., Local 539, for the purposes of collective bargaining.M. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.670417 -46- vol 64-43